SIMPSON, J.
This is an application for a writ of prohibition, based on the provisions of “an act to define who are delinquent children, and to provide for their arrest, care and reformation.” — Acts 1907, p. 442. Said act has been repealed by the act approved November 23, 1907. Hence there is no necessity for an investigation and determination of the constitutional points raised; the defendant not having been deprived of any constitutional right, and there being now no juvenile' court to which he could be sent, the question is a moot one, and the writ is denied.
Petition denied.
Tyson, C. J., and Anderson and Denson, JJ., concur.